Citation Nr: 1817884	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for abnormal white blood cells.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Sadly, the Veteran passed away during the pendency of this appeal.  On his substantive appeal, he requested a travel Board hearing, however, by virtue of his death the Veteran's hearing request is moot.


FINDING OF FACT

The Veteran died on October [REDACTED], 2017, during the pendency of the appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims for entitlement to service connection for abnormal white blood cells, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of any issue of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

ORDER

The appeal for entitlement to service connection for abnormal white blood cells is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


